Title: To James Madison from William Eaton, 10 April 1801
From: Eaton, William
To: Madison, James


Dispatch No. 35.Sir,
Tunis 10th. April 1801
The dispatches herewith inclosed from the Consul of the United States at Tripoli seem to me of so much consequence to the safety and interests of our maritime and commercial citizens, and, in the event, to the revenue of the government, that I not only feel myself justifiable but constrained by duty to use extraordinary means to communicate them to the department of State: I have therefore chartered a ragusee brig to proceed directly with them to the United States on conditions expressed in a translated copy of the charter party, herewith inclosed. I prefer this flag as least liable to be turned out of its course; and I dispatch the vessel in ballast to prevent all possible annoyance. The expense of this expedient bears so small a proportion to the interests it aims to secure that I cannot doubt it will recieve the President’s approbation. It is now more than nine months since the alarm passed through this office from Mr. Cathcart; it would seem some fatality must have intercepted it in its passage to America: possibly Mr. OBrien’s construction of the cause of the Bashaw’s demand may have betrayed Government into a security. Facts are now indubitable. The Bashaw’s corsaires are actually out and fitting out against Americans—And the Agent of our Government at Tripoli is taking measures for the safety of himself and family. I have advised him not to give his passports to the corsaires except the Bashaw will explicitly declare they are not destined against Americans; and, in case of refusal of such explicit declaration, to make haste to get himself and family to Tunis. I advance this counsel because it is become a stratagem of these Bashaws to decoy their game with Consular passports; and because, in case of war, Mr. Cathcart’s remaing in the hands of Tripoli would tend rather to embarrass than to assist any measures Government should take to reestablish the peace. The Bashaw demands, as a condition of sparing us, Two hundred and twentyfive thousand dollars, prompt payment, and Twentyfive thousand annually: Terms to which the Swedes have agreed, and which will be demanded of the Danes. But if our Government yield these terms to the Bashaw of Tripoli it will be absolutely necessary to make provisions for a requisition of double the amount for the Bey of Tunis. Algiers also will be to be respected according to rank. If the United States will have a free commerce in this sea they must defend it: There is no alternative. The restless spirit of these marauders cannot be restrained. There is not, at this moment, a vessel on the Mediterranean except American which they can touch. The king of the Two Sicilies has strictly prohibited any of his vessels going to sea—Spain is embargoed by a dread of the English—Denmark and Sweden are in friendship with the regencies—Against the French they dare not cruise—A⟨nd⟩ England is in Alliance with them. Our commerce is rich; it is defence⟨less⟩: these are good causes of war. Five days ago the Bey of Tunis let me know that he wanted a number of 24 pound iron guns to mount castle batteries; and desired his friend, the President of the United States, would send them to him: his object in calling me to the palace was, through me, to make this communication to the President. After three hours discussion I decidedly refused to write the President on the subject: but believed, if the Bey would propose to change the guns, due to him by treaty, for larger calibers, and if those guns had not already left America, the President would have no difficulty in making the exchange. The Bey thought it very hard that the United States gave frigates to the Dey of Algiers to indemnify him for delays; but that himself, who had waited four years for his treaty stipulations, could not prevail on the Agent of that Government to state his demand for a few guns on the same consideration: He would write the President himself. I refused to write, because, I find, when these Bashaws prevail on a Consul to state a demand to his Government they consider it as an assumpsit. I shall recieve the Bey’s letter tomorrow—and give it a passage in this express. It may be considered as the prelude to outrage. In this way the rupture with Denmark had its origin—But here is no immediate danger, I believe. It is to be hoped, however, the President will return an answer: it will be flattering to the Bey. It was one article of aggrievance on the part of the Danes that the King did not answer his letter directly. This Highwayman is much the most Gentlemanlike of the three. He seldom robs a man without first creating a pretext. He has some ideas of justice and not wholly destitute of a sense of shame. He is vain of the notions of integrity and honor which he imagines the nations accord to him—and in this point he is vulnerable. I state these observations that the President may form an answer on them. While we are in difficulty with Tripoli it seems to me good policy to be on good terms with Tunis: But if Govt. should think differently; and, in lieu of a ship with presents, will consign to me a transport with One thousand marines, between twenty and thirty eight years of age, native Americans, and properly officered, under convoy of a 44 gun frigate, I pledge myself to surprize Portofarina and destroy the Beys arsenal. Again, I repeat, something must be done: And, we must ultimately rely alone on the strength of our own arm. Why should we be any longer amused by the sink of Jewish perfidy in Algiers? Has not the Dey declared, by his minister, that he will never interpose other than his advice in favor of Christians? His Guarantee notwithstanding. Is it not enough that one of our ships of war has already been more than six months in the service of Bocri and Busnah as a transport? And after all the assurances of the influence and good offices of Algerine Jews in our favor what have they availed at Tripoli? What have they availed at Algiers? What will they avail? Their influence goes only to decieve the Dey and Cozen us into their own measures. I assert that the expedition of the Washington to Constantinople was a project of that house. What man in his senses will believe that a british frigate, expressly prepared and then in port for the purpose, had not capacity to carry 100 Algerines and 100 negro women and children? It was a diffidence of the Jews in the good ⟨fa⟩ith of the Englishman and their interest in the French peace which pointed out the expedient of sending the American on that service—and it was OBrien’s sympathy in their interest which created this ridiculous pretext. It was the same commercial policy which gave birth to the humane project of sending the Washington to Europe with the French commissary and Citizens. OBrien himself asserts, by way of giving them consequence, that the peace smuggled with the republic was effected by the “Jew Directory.” But when a transport is demanded for Constantinople, the necessary consequence of that peace, the act becomes altogether the “Potent Dey’s.” I am impatient to know whether OBrien finds as little difficulty in reconciling these absurdities to the understanding of Government as to his own principles; because it shall serve as a guide to my own conduct: for as a citizen of the United States, I will not act on the same stage with a man whose performance I foresee will inevitably damn the whole farce. When therefore Government announce to that Agent their approbation let them send a Consul to replace me and consider this my resignation. Has it never occurred that it is the policy of the Jews to foment difficulties and increase exactions of these regencies against us, rather than to aid our measures of tranquility, with a view of increasing their own commissions and interest on loans? This is the case: They embroil our affairs and make us pay for the friendly office! Is it the case that all Ireland cannot produce an Agent of adequate talents to transact the affairs of the United States in Algiers without the intervention of Jews? Or, if this intervention be indespensable, does it follow that they must be admitted to a confidence in the most secret communications of Government? Such communications are actually confided to them and betrayed to the Bashaws, even before the proper agents of the Government at Tunis and Tripoli are intrusted with them. This may serve as a caution against passing any thing through Algiers which may indicate coercion against the Bashaw of Tripoli. It gives me pain to present these facts. I would willingly suppose them the effect of a blind confidence had not so many demonstrations offered to evince the perfidy of the Jews, and did not OBrien nevertheless persist in his attachment to them. He alleges for his reason that Government affords him no adequate support and he is consequently compelled to this resort—If true it is hoped Government will remidy that difficulty.
Permit me again to repeat my request of visiting my family and friends as soon as I shall find our affairs with this regency definitively settled on a rational prospect of permanent tranquility. This, I am persuaded, cannot now take place until after an accommodation with Tripoli; because, as I have before said, Tunis will take its tone from the result of our discussions with that regency. I have the honor to remain with perfect respect, Sir, your most obed. servt.
William Eaton
NB. The letter herewith inclosed to Mr. Eben Parsons of Boston covers an affidavit which goes to convict Samuel Graves of the robbery of the Schooner Eliza, at Cette, in the year 1796. It amounts at least to violent presumptive evidence of the fact.
I have not heard directly from America since the arrival of the Anna Maria—And it is eighteen months since I have recd. any letters from my friends. Letters from them should come through the favor of the department of State: I have no other channel of communication. Don’t know the President.
W. Eaton.
P. S. April 14. The vessel has been detained three days for the Beys letter: it will be ready tomorrow morning. From an interview with the Bey this morning I am persu[a]ded his letter will be dressed rather in terms of friendship and respect than otherwise—I venture to inform Gov. that we may rely on a perfect tranquility with Tunis this summer. The Bey this morning expressed a pointed disapprobation of the conduct of the Bashaw of Tripoli, and, gratuitously, offered me his passport to any vessels I have or may have in port.
About eight months ago I commissioned Docto Geo. Gallissy of Philadelphia, in behalf of the Sapatapa, for five hundred pieces of pine timber 7 inches square 14 feet long. I have never heard from the Commission—If it be not forwarded, I desire you will cause it to be shipped by this occasion, placing the amount to my debit. I have also promised the Sapatapa, gratis, two bulls three cows and a yoke of oxen, the largest to be found in America—Hope they also may come forward by this occasion—If by little Attentions like these I have kept and keep these people amused, notwithstanding the delays of our stipulations, I trust Government will not only have no reason to complain, but will second my measures. I believe I shall obtain an equivalent for the cattle in Barbary Horses to be embarked for America.
W. Eaton.
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 1); letterbook copy (CSmH). RC addressed to Marshall; docketed by Wagner as received 13 Aug. (see Wagner to JM, 17 Aug. 1801 [first letter] [DLC]). Enclosures (23 pp.) filed with copy marked duplicate (DNA: RG 59, CD, Tunis, vol. 2, pt. 1).



   
   The packet of twelve enclosures included copies of: Cathcart to Eaton, 11 Jan. 1801, giving the terms of Carl Gustaf Tornquist’s settlement with the pasha of Tripoli; Cathcart to Eaton, 5 Feb. 1801, complaining of deteriorating relations; Cathcart to pasha of Tripoli, 19 Feb. 1801, proposing an eighteen-month truce (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:420–21); Cathcart’s 21 Feb. circular letter (printed ibid., 1:421–22).



   
   Eaton’s instructions to the captain of the Benvenuto were inadvertently omitted (see his 18 Apr. letter to JM). Filed with this dispatch are Eaton’s 15 Apr. letter to “any Agent of the Government of the United States of America at New York or Philadelphia,” announcing that the bearer, Michaele Burish of Ragusa, was carrying important dispatches to the U.S. government that should be forwarded, and a copy of Giovanni Jercovich’s 15 Apr. attested receipt of the dispatches.



   
   Micaiah Baccri and Nettali Busnach were wealthy Jewish traders who migrated to Algiers from Leghorn. Baccri was said to be “the richest man in Algiers and … one of the most influential” (H. G. Barnby, The Prisoners of Algiers: An Account of the Forgotten American-Algerian War, 1785–1797 [London, 1966], pp. 243–44).



   
   Upon its arrival in Algiers in September 1800 carrying America’s annual presents for the dey, the George Washington was commandeered to carry presents, passengers, and the dey’s ambassador to the sultan in Constantinople (to mollify that potentate, who had been offended by the Algerine peace treaty with France). The dey’s mission was carried out despite protests from Capt. William Bainbridge and O’Brien, but the sultan refused the dey’s gifts and insisted that Algiers declare war on France. The dey complied, but during a brief truce, Bainbridge loaded and transported fifty-six French refugees to Alicante aboard the George Washington (Thomas Harris, The Life and Services of Commodore William Bainbridge, United States Navy [Philadelphia, 1837], pp. 43–59).



   
   Letter and enclosure not found.



   
   In Tunis as sahib at-taba (“sapitapa”), Yusuf combined the duties of prime minister, treasurer, and keeper of the seals (Abdesselem, Les historiens tunisiens, p. 69).


